 Case 1:19-cr-00378-PKC Document 119 Filed 07/02/20 Page 1 of 6 PageID #: 586



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,

                  - against -
                                                                 MEMORANDUM & ORDER
JAMES SEASE,                                                   DENYING PRETRIAL RELEASE
                                                                     19-CR-378 (PKC)
                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Before the Court is Defendant James Sease’s motion for pretrial release from custody,

pursuant to 18 U.S.C. § 3142. (Dkt. 95.) After initially asserting three grounds for his motion,1

Defendant now argues only that he qualifies for release because he does not present a risk of flight

or a danger to the community. (Dkts. 95, 97.) The government has opposed Defendant’s motion.

(Dkt. 99.) For the reasons discussed herein, the Court denies Defendant’s request for pretrial

release.

I.      Legal Standard

        Under the Bail Reform Act, Title 18, United States Code, Section 3141, et seq., a criminal

defendant “shall” be detained pending trial upon a judicial finding that “no conditions or

combination of conditions will reasonably assure the appearance of the [defendant] as required




        1
          The two additional grounds initially argued by Defendant were: (1) the health risk posed
by the COVID-19 pandemic; and (2) the deprivation of his Sixth Amendment right to counsel due
to the inability to communicate with his counsel while incarcerated at the Metropolitan Detention
Center (“MDC”). (Dkt. 95, at 1.) However, Defendant withdrew these arguments on June 12,
2020, stating, in part, that (1) the decision of the Honorable Rachel P. Kovner in Chunn v. Edge,
No. 20-CV-1590 (RPK) (RLM), 2020 WL 3055669 (E.D.N.Y. June 9, 2020), “sets forth that the
MDC has acted aggressively to combat the spread in Covid-19 by following sanitation protocols
and providing inmates with masks and other means of protection[;]” and (2) “arrangements can be
mad[e] for video and telephonic conferences with Mr. Sease [at the MDC]. In fact[,] a telephonic
conference with him took place yesterday in which he consented to withdrawing these arguments.”
(Dkt. 97.)
                                                           1
Case 1:19-cr-00378-PKC Document 119 Filed 07/02/20 Page 2 of 6 PageID #: 587



and the safety of any other person and the community[.]” 18 U.S.C. § 3142(e)(1); see United

States v. Mattis, No. 20-1713, 2020 WL 3536277, at *4 (2d Cir. June 30, 2020) (“A district court

is instructed to order the pre-trial detention of a defendant if, after a hearing, the judge ‘finds that

no condition or combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community.’” (quoting 18 U.S.C.

§ 3142(e)(1))). Dangerousness must be demonstrated by clear and convincing evidence, and risk

of flight by a preponderance of the evidence. United States v. Chimurenga, 760 F.2d 400, 405 (2d

Cir. 2001). A rebuttable presumption that “no condition or combination of conditions will

reasonably assure . . . the safety of the community” applies where the “judicial officer finds that

there is probable cause to believe that the person committed . . . an offense for which a maximum

term of imprisonment of ten years or more is prescribed in the Controlled Substances Act (21

U.S.C. 801 et seq.)[;] . . . [or] an offense under [18 U.S.C.] section 924(c)[.]” 18 U.S.C.

§ 3142(e)(3)(A), (B). To rebut the presumption, the defendant must produce “evidence that

contradicts notions of flight risk or dangerousness.” United States v. Amador-Rios, No. 18-CR-

398 (RRM), 2020 WL 1849687, at *1 (E.D.N.Y. Apr. 12, 2020) (citing United States v. Mercedes,

254 F.3d 433, 436 (2d Cir. 2001)); see also Mattis, 2020 WL 3536277, at *4 (holding that a

defendant subject to the presumption “bears a limited burden of production . . . by coming forward

with evidence that he does not pose a danger to the community” (quoting Mercedes, 254 F.3d at

436)).

         Once a defendant has met his burden of production . . . the presumption favoring
         detention does not disappear entirely, but remains a factor to be considered among
         those weighed by the district court. Even in a presumption case, the government
         retains the ultimate burden of persuasion by clear and convincing evidence that the
         defendant presents a danger to the community.

Mattis, 2020 WL 3536277, at *4 (quoting Mercedes, 254 F.3d at 436).



                                                   2
Case 1:19-cr-00378-PKC Document 119 Filed 07/02/20 Page 3 of 6 PageID #: 588



       In making its determination as to whether a defendant poses a danger to the
       community, the district court must consider the following factors set forth in 18
       U.S.C. § 3142(g):

       (1) the nature and the circumstances of the offense charged. . .;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including [his] character, physical
       and mental condition, family ties, employment, financial resources, length of
       residence in the community, community ties, past conduct, history relating to drug
       or alcohol abuse, criminal history, and record concerning appearance at court
       proceedings; and . . .

       (4) the nature and seriousness of the danger to any person or to the community that
       would be posed by the person’s release.

Id. at *4–5 (citation omitted).

II.    Application

       The Court finds that the presumption of detention applies in this case and that Defendant

has failed to meet his modest burden of production to rebut it. The Court further finds that the

government has shown, by clear and convincing evidence, that Defendant presents a risk of danger

to the community, which warrants his detention pending trial.

       First, the presumption applies based on Defendant’s indictment on two charges: (1) Count

Six, which charges Defendant with conspiring to distribute 280 grams or more of cocaine base, an

offense punishable by a mandatory minimum of 10 years to life, 21 U.S.C. §§ 846,

841(b)(1)(A)(iii); and (2) Count Seven, which charges Defendant with carrying or using one or

more firearms in connection with the drug trafficking conspiracy charged in Count Six, in violation

of 18 U.S.C. § 924(c). (Indictment, Dkt. 24, ¶¶ 19–20.) Each of these offenses, as to which the

grand jury has found probable cause to believe Defendant committed, separately triggers the

presumption under Section 3142(e).




                                                 3
Case 1:19-cr-00378-PKC Document 119 Filed 07/02/20 Page 4 of 6 PageID #: 589



        Second, Defendant has put forth almost no evidence that “contradicts notions of flight risk

or dangerousness” as to him. Amador-Rios, 2020 WL 1849687, at *1. Indeed, as Defendant

acknowledges, “[h]e has been arrested 6 times before this present case[,]” and “[e]arlier in his

life[,] several bench warrants were issued concerning his failures to return to court.” (Dkt. 95, at

3–4.)   Furthermore, as the government notes, Defendant’s criminal record includes prior

convictions for the sale of controlled substances, assault, and drunk driving, and he “is on pre-trial

release from drug charges in New York County Supreme Court.” (Dkt. 99, at 3.) Defendant has

also offered nothing to rebut the risk of danger he poses to the community based on his alleged

involvement in a drug trafficking conspiracy that sold a large quantity of crack cocaine to members

of the community, see United States v. Leon, 766 F.2d 77, 81 (2d Cir. 1985) (finding that danger

to community includes “the harm to society caused by narcotics trafficking”), and his alleged

possession and/or use of a firearm as part of that conspiracy. Defendant argues only that “five

financially responsible family members and friends” are willing to sign a $100,000 bond, with a

condition of home confinement, to secure his release pending trial. (Dkt. 95, at 8.) This is simply

not enough to rebut the presumption of dangerousness and flight in this case, which arises out of

two separate charged offenses.

        Third, even if Defendant had met his burden of production, the government has established

by clear and convincing evidence that Defendant poses a risk of danger to the community and that

remand is necessary to protect the community, as well as to prevent Defendant’s flight. As

discussed, Defendant has been indicted for being a member of a drug trafficking conspiracy that

sold large amounts of crack cocaine and possessed and used guns as part of the conspiracy. In

addition, Defendant has been charged with RICO conspiracy as a member of a violent street gang

known as the 5-9 Brims, and has also been charged with participating in a conspiracy to murder



                                                  4
Case 1:19-cr-00378-PKC Document 119 Filed 07/02/20 Page 5 of 6 PageID #: 590



members of a rival gang called “Real Ryte.” (Indictment, Dkt. 24, ¶¶ 1–13.) These charges, in

themselves, establish that Defendant poses a significant danger to the community if released. The

government additionally proffers that the evidence against Defendant “is strong” and includes

“[s]ocial media evidence and witness testimony [that] make clear that the defendant was a proud

sign-throwing member of the 5-9 Brims, as well as a faction of the Brims called the ‘Breadgang[,]’

. . . [whose] members shared a strong objective of making ‘bread,’ or money, through their

unlawful activities.” (Dkt. 99, at 2–3.) The government’s evidence also shows that “[a]fter one

of the Breadgang’s members was killed, Sease and his co-conspirators . . . were on a mission to

retaliate against Real Ryte members.” (Id. at 3.) The government further proffers that cell phone

searches have revealed that Defendant’s “phones were rife with evidence of his narcotics

trafficking and financial scamming[, i.e., credit card fraud].” (Id.)

       Defendant’s involvement in large-scale credit card fraud also demonstrates that he is a risk

of flight, given his ability to access substantial amounts of money. As noted in the government’s

submission, one of Defendant’s co-conspirators, Louis Love, was on the run for several weeks

following the execution of the arrest warrants in this case. (Dkt. 99, at 4.) When Love was finally

apprehended, he was in possession of approximately $100,000 in cash, funds that were presumably

obtained through narcotics trafficking and/or scamming. (Id.) Based on this evidence, the

government contends, and the Court agrees, that, if released, Defendant could have access to

similar resources to flee. In fact, the sum of money that Love had at the time of his arrest would

be enough to reimburse Defendant’s suretors in the event he fled and the government executed on

the bond that Defendant has proposed.

       Lastly, if convicted of the narcotics conspiracy and firearms charges in Counts Six and

Seven, Defendant faces a mandatory minimum sentence of 15 years’ incarceration. 21 U.S.C.



                                                  5
Case 1:19-cr-00378-PKC Document 119 Filed 07/02/20 Page 6 of 6 PageID #: 591



§ 841(b)(1)(A); 18 U.S.C. 924(c).       Furthermore, if convicted of the RICO and/or murder

conspiracy charges, Defendant faces a substantial sentence.        These potential consequences,

especially in light of the government’s representation about the strength of its evidence, provide a

powerful incentive for Defendant to flee.

                                         CONCLUSION
       For the foregoing reasons, the Court denies Defendant James Sease’s motion for pretrial

release pursuant to 18 U.S.C. § 3142.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: July 2, 2020
       Brooklyn, New York




                                                 6
